OPINION — AG — ** ELECTORS — BOUNDARIES — SCENIC RIVER COMMISSION * (1) REGISTERED VOTERS WHO ARE RESIDENTS OF OR OWN PROPERTY WITHIN THE 'BARREN FORK CREEK SCENIC RIVER AREA', BY VIRTUE OF THE DELETION OF THAT AREA FROM THE JURISDICTION OF THE SCENIC RIVER COMMISSION FOR THE ILLINOIS RIVER AND FLINT CREEK SCENIC RIVER AREAS UNDER 83 O.S. 1469 [83-1469], MAY 'NO' LONGER VOTE IN ELECTIONS FOR THE ELECTED COMMISSIONERS OF THAT COMMISSION, UNLESS SUCH INDIVIDUALS ALSO RESIDE OR OWN PROPERTY WITHIN SOME PORTION OF THE GEORGRAPHIC BOUNDARIES OF THE ILLINOIS RIVER AND FLINT CREEK SCENIC RIVER AREAS. (2) INDIVIDUALS DESIRING TO RUN FOR ELECTION AS ELECTED MEMBERS OF THE SCENIC RIVER COMMISSION FOR THE ILLINOIS RIVER AND FLINT CREEK SCENIC RIVER AREAS MUST RESIDE WITHIN THE TERRITORIAL JURISDICTION OF THE COMMISSION. (VOTER QUALIFICATION, SUFFRAGE, PUBLIC OFFICERS, RESIDENCES, PUBLIC OFFICE, QUALIFICATION, CANDIDATE) CITE: 74 O.S. 3901 [74-3901], 82 O.S. 1451 [82-1451], 82 O.S. 1452 [82-1452](B), 82 O.S. 1461 [82-1461], 82 O.S. 1470 [82-1470], 82 O.S. 1469 [82-1469], 82 O.S. 1461 [82-1461](C), OPINION NO. 80-292, OPINION NO. 80-292A (MICHAEL SCOTT FERN)